Citation Nr: 0612620	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for service connection for degenerative disc 
disease, lumbar spine.

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for the residuals of 
pneumonitis.

3. Entitlement to an initial compensable rating for bilateral 
hearing loss. 

4. Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
February 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August and September 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  

In Smith v. Nicholson, 19 Vet.App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision that reversed a decision of the Board, which 
concluded that no more than a single 10-percent rating could 
be assigned for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of a claim based on court precedent that may 
ultimately be overturned on appeal, the Secretary of VA has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include this claim that was filed prior to June 13, 
2003.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.

The issues of re-opening claims for service connection for 
degenerative disc disease, lumbar spine and the residuals of 
pneumonitis, and an initial compensable rating for bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 

REMAND

The Board's initial review of the matter on appeal reveals  
that an additional and intertwined issue of whether there was 
clear and unmistakable error (CUE) in an August 1989 rating 
decision that denied entitlement to service connection for 
degenerative disc disease, lumbar spine must be remanded to 
the RO at this time.  

In April 2003, the veteran's representative (on his behalf) 
filed a CUE claim.  See 38 C.F.R. § 3.155(a) (2005).  The RO 
has not addressed the claim.  Accordingly, a remand is now 
required in order to appropriately address the  veteran's CUE 
claim.  Absent an NOD, an SOC, and a substantive appeal of 
record, the Board does not have such jurisdiction.  Bernard  
v. Brown, 4 Vet. App. 384 (1994); see also Hazan v. Gober, 10  
Vet. App. 511 (1997).

The Board will also defer its decision as to the issue 
already perfected on appeal of whether new and material 
evidence has been received to reopen the claim for 
entitlement to degenerative disc disease, lumbar spine, 
because it is inextricably intertwined with the  
aforementioned CUE claim and is accordingly not ripe for  
adjudication.  The United States Court of Appeals for  
Veterans Claims (Court) has stated that issues are  
"inextricably intertwined" when they are so closely tied  
together that a final Board decision cannot be rendered 
unless all the issues have been considered.  See Harris v.  
Derwinski, 1 Vet. App. 180, 183 (1991); see also Holland v. 
Brown, 6 Vet. App. 443 (1994); Begin v. Derwinski, 3 Vet. 
App. 257 (1992).

The veteran previously applied for service connection for the 
residuals of pneumonitis.  Though a rating decision was 
issued in August 1989, it is not clear whether the veteran 
received notice of this decision per the requirements of 38 
U.S.C. § 5104.  Therefore, a remand is required to determine 
whether adequate notice of the August 1989 rating decision 
with respect to the issue of service connection for the 
residuals of pneumonitis was provided.

The RO granted service connection for bilateral hearing loss 
and assigned a non-compensable evaluation based on a VA 
August 2002 audiological.  The veteran asserts that his 
hearing has worsened since the August 2002 examination.  VA 
treatment records since August 2002 indicate that the veteran 
has had trouble hearing, and that he was fitted for and uses 
a hearing aide.  The veteran has not had an audiological 
examination since August 2002.  Since the veteran has 
asserted that his hearing has worsened since his August 2002 
VA examination, the Board finds that further examination is 
necessary.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure  
full compliance with due process requirements, the case is  
REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should adjudicate the 
issue of whether there was CUE in the 
August 1989 rating decision that denied 
entitlement to service connection for 
degenerative disc disease, lumbar spine.  
If the claim is denied, then the RO/AMC 
should provide the veteran and his 
representative with an SOC on this 
issue.  In the SOC, the RO should advise 
the veteran of the laws and  regulations 
pertinent to the claim, and apprise him 
of his appellate rights and 
responsibilities regarding the 
perfection  of an appeal in this matter.

2. The RO should determine whether the 
veteran was provided notice as to the 
August 1989 rating decision that denied 
service connection for the residuals of 
pneumonitis 38 U.S.C. § 5104.  

3.  The RO should schedule the veteran 
for another VA audiological examination.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner should 
report the veteran's current level of 
bilateral hearing loss.  

4.  With respect to the CUE claim, if 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his  claim for benefits, and summarize 
the evidence and discussion of all 
pertinent  regulations.  An appropriate 
period of  time should be allowed for 
response.  Thereafter, if the veteran 
perfects a substantive appeal on the CUE 
issue, or if not, after the period of 
time available to appeal this issue has 
expired, the RO should return the claims 
file to the Board in accordance with 
current appellate procedures.  

5. After completion of #1-3 above and 
undertaking any other development deemed 
essential, in addition to that specified 
above, the RO/AMC should re-adjudicate 
the issues of whether new and material 
evidence has been presented to re-open 
the claim of service connection for 
pneumonitis and an initial compensable 
rating for bilateral hearing loss.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his  claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of  time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


